UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5019


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FRANCISCO MORALES MEDINA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00312-JAB-1)


Submitted:    May 20, 2009                  Decided:   June 17, 2009


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, for Appellant.     Anna Mills
Wagoner, United States Attorney, David Paul Folmar, Jr., Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francisco Morales Medina was convicted of two counts

of    distribution         of    methamphetamine,              21   U.S.C.     § 841(a)(1)

(2006), and was sentenced to sixty-three months in prison.                               He

now   appeals.        His       attorney     has      filed     a   brief     pursuant   to

Anders v. California, 386 U.S. 738 (1967), raising one issue but

stating that there are no meritorious issues for appeal.                            Medina

was advised of his right to file a pro se supplemental brief but

did not file such a brief.

            Counsel contends in the Anders brief that the district

court     erred     when    it     refused       to      ask    certain      questions   of

prospective jurors during voir dire.                       The questions related to

the     existence     and       content    of      any     bumper     stickers     on    the

prospective jurors’ vehicles.

            “The conduct of voir dire is committed to the sound

discretion of the district court, and thus it is only a ‘rare

case in which a reviewing court will find error in the trial

court’s conduct.’”          United States v. Hsu, 364 F.3d 192, 203 (4th

Cir. 2004) (quoting Sasaki v. Class, 92 F.3d 232, 239 (4th Cir.

1996)).     If “the proposed voir dire question does not address

issues of racial or ethnic prejudice, circuit courts of appeals

have held that the district court need not pursue a specific

line of questioning on voir dire, provided the voir dire as a

whole is reasonably sufficient to uncover bias or partiality in

                                             2
the venire.”        United States v. Lancaster, 96 F.3d 734, 739-40

(4th Cir. 1996).         “A district court abuses its discretion . . .

if the voir dire does not provide ‘a reasonable assurance that

prejudice    would      be    discovered       if    present.’”             Id.     at   740

(quoting United States v. Flores, 63 F.3d 1342, 1353 (5th Cir.

1995)).

            Here,       the    proposed    questions             had   no    relation    to

matters of racial or ethnic prejudice.                          Further, our review of

the record discloses that the district court’s questions to the

venire    were    sufficient      to   uncover            any    possible     bias.       We

conclude that the court did not abuse its discretion in refusing

to ask the questions about bumper stickers.

            We have reviewed the entire record in accordance with

Anders    and    have    not    identified          any    meritorious        issues     for

appeal.     Accordingly, we affirm. This court requires counsel to

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                              If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                             Counsel’s

motion must state that a copy of the motion was served on the

client.     We dispense with oral argument because the facts and

legal questions are adequately presented in the materials before



                                           3
the   court   and   argument   would   not   significantly   aid   the

decisional process.

                                                             AFFIRMED




                                  4